IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT REICHERT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-0175

MANPOWER/GALLAGHER
BASSETT SERVICES,

      Appellee.


_____________________________/

Opinion filed December 4, 2015.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: October 22, 2010.

E. Taylor Davidson of DiCesare, Davidson & Barker, P.A., Lakeland, for Appellant.

Jeffrey R. Hussey of Langston, Hess, Augustine, Hussey, Greenhill & Moyles, P.A.,
Maitland, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and WINOKUR, JJ., CONCUR.